The Honorable Tommy E. Mitchum State Representative P.O. Box 2082 Batesville, AR  72501
Dear Representative Mitchum:
You requested an opinion from this office on whether or not the failure of an Arkansas Highway Police Corporal to ticket a passenger car as well as two semi-trucks for speeding (all three vehicles were stopped for speeding) constitutes discrimination.
There is simply not enough information to allow an insight into the justification that the Arkansas Highway Police Corporal might have for the failure to ticket the passenger vehicle.  There is no information concerning relative speeds or violation records of the three drivers involved.  It would therefore be pure subjecture as to whether or not the field officer abused his discretion in determining which drivers would receive speeding citations.
I am sure Mr. Henry Gray would be interested in seeing both the letter from Ray and Marlin Cooper as well as your expression of concern.  To that end, and in light of your expressed desire that this situation be examined, I will forward a copy of your letter with attachments to Mr. Gray's attention.
As always, my office stands ready to assist you in any way possible.  If we may be of further service, please do not hesitate to contact us.
                                  Sincerely, STEVE CLARK Attorney General
SC/KJD/pw